Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, G., et al. (2017). “Autonomous Racing with AutoRally Vehicles and Differential Games.” ArXiv.org. [now Williams], in view of  In view of Dooley [US20090081923, now Dooley], further in view of  Kang Young Ok [KR 101877767, now Kang].
Williams discloses a method for providing a racing game using an autonomous driving unit [see at least Williams, page 1, abstract (for real-time multi-vehicle interactions. Experimental results are presented using two AutoRally platforms in a racing format with BR-MPPI competing against a skilled human driver at the Georgia Tech Autonomous Racing Facility.);  page 5, column 1 – page 6, col. 2; page 7, col. 2(conclusion)]. 
receiving mission performance information for a user mission which a participant or a team is to perform [see at least Williams page 2 col.2, (allows teams to race against one another using a common 1:10 scale platform.)].
Note: a platform using larger full-size vehicles would be obvious.
Williams does not disclose outputting route information of a specific autonomous driving 5unit participating in the racing game; receiving mission performance information for a user mission which a participant or a team is to perform.
Dooley also teaches utilizing autonomous robots [see at least [see at least Dooley,  ¶ 0017-0018]. 
outputting route information of a specific autonomous driving 5unit participating in the racing game [see at least Dooley Fig.2, 3, ¶ 0079 (he stationary game objects as visual landmarks for the path of the racing course.)]; 
receiving mission performance information for a user mission which a participant or a team is to perform [see at least Dooley, ¶ 0096 (In an embodiment of the invention, a results subprogram in the car racing game application program in the second game object calculates final standings in the race, identifies the winner and also provides player data on race time and performance.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley. 
Neither Williams or Dooley specifically teach adjusting the route information by referring to the mission performance information; 10applying the adjusted route information to driving of the autonomous driving unit; and determining a result of the driving of the participant or the team.  
Kang teaches adjusting the route information by referring to the mission performance information [see at least Kang Fig. 1, (for implementing a path information providing method for performing a mission according to an exemplary embodiment of the present invention)]; 
10applying the adjusted route information to driving of the autonomous driving unit; and determining a result of the driving of the participant or the team [see at least Kang Fig. 5, (may generate path information of at least one of the first path information 61 and the second path information 6.)].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley, further with the user mission features of Kang. 
Claim 3
	Williams, in combination with Dooley and Kang discloses the method of Claim 1.
	Dooley further teaches acquiring, by a driving terminal, a video information and transmitting the video information to a game server, a user terminal 57Attorney Docket: 2193-91 or a broadcast relay device [see at least Dooley, ¶ 0044 (Game players may use various means to update the games, functions, capabilities, settings and behaviors, which include, but are not limited to: (1) interfacing with the device through its user interface and/or the interface of a connected device; (2) downloading data through wired and/or wireless connection from another intelligent device, computer, video game system, internet server, handheld game unit, mobile phone, mp3 or other media device; (3) uploading data stored in memory on a specific game robot, toy, or other product; (4) loading data from a memory card and/or other storage media through direct connection with the game device and/or via a connection with other device; (5) editing, creating, training and or sharing their own games, functions, capabilities and/or behaviors; or any combination thereof.)]. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley.
Claim 4
Williams, in combination with Dooley and Kang discloses the method of Claim 3.
	Dooley further teaches receiving and outputting, by the broadcast relay device, the 5video information [see at least Dooley, ¶ 0044].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley.

Claim 5
Williams, in combination with Dooley and Kang discloses the method of Claim 3.
Dooley further teaches receiving and outputting, by a user terminal, the video information [see at least Dooley, ¶ 0044].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley.
  
Claim 6
Williams, in combination with Dooley and Kang discloses the method of Claim 1.
	Dooley further teaches outputting, by a driving terminal or a user terminal, driving state information [see at least Dooley, abstract, ¶ 0019, 0020, 0044].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley.
Claim 9
Williams, in combination with Dooley and Kang discloses the method of Claim 1.
	Dooley further teaches receiving, by a user terminal, video information from a game server; and outputting, by the user terminal, the video information [see at least Dooley, abstract, ¶ 0044, 0125 (at least one input device or port, and at least one output device or port. Program code is applied to input data to perform the functions described herein and generate output information. The output information is applied to one or more output devices, in known fashion.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley.
Claim 10  
Williams, in combination with Dooley and Kang discloses the method of Claim 1.
Williams further discloses giving an attack right or an avoidance right to a specific participant or team through a user mission [see at least Williams, p. 7, col. 1].
Williams does not specifically disclose user mission.
Kang more specifically teaches user mission [see at least Kang Fig. 1, (for implementing a path information providing method for performing a mission according to an exemplary embodiment of the present invention)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley, further with the user mission features of Kang. 
Claim 11
Williams, in combination with Dooley and Kang discloses the method of Claim 1.
Dooley further teaches 
reflecting a result of driving to determination of a game result [see at least Dooley ¶ 0096 (a results subprogram in the car racing game application program in the second game object calculates final standings in the race, identifies the winner and also provides player data on race time and performance.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley.

Claim 12.  
Williams, in combination with Dooley and Kang discloses the method of Claim 1.
Dooley further teaches 
15reflecting, by a game server, a performance result of a specific driving mission or a performance result of a specific user mission driving to determination of a game result [see at least Dooley ¶ 0096 (a results subprogram in the car racing game application program in the second game object calculates final standings in the race, identifies the winner and also provides player data on race time and performance.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley.
Neither Williams or Dooley specifically teach based on user mission. 
Kang more specifically teaches based on user mission [see at least Kang Fig. 1, (for implementing a path information providing method for performing a mission according to an exemplary embodiment of the present invention)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley, further with the user mission features of Kang. 
Claim 13
Williams, in combination with Dooley and Kang discloses the method of Claim 1.
Dooley further teaches 
20reflecting, by a game server, a performance result of a user mission given to a specific participant or team to determination of a game result.  
[see at least Dooley ¶ 0096 (a results subprogram in the car racing game application program in the second game object calculates final standings in the race, identifies the winner and also provides player data on race time and performance.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley.
Neither Williams or Dooley specifically teach based on user mission. 
Kang more specifically teaches based on user mission [see at least Kang Fig. 1, (for implementing a path information providing method for performing a mission according to an exemplary embodiment of the present invention)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley, further with the user mission features of Kang. 
Claim 14
Williams, in combination with Dooley and Kang discloses the method of Claim 1.
	Williams further discloses adjusting, by the game server, route information of a specific driving terminal as a user or team receives a penalty or uses an attack right [see at least Williams, p. 2, col. 1 (formulate harbor defense as a pursuit evasion game where the “defender” tries to deny harbor access to an attacking agent. The goal of the defender is too close to within distance of the attacker (in order to destroy it) and the goal of the attacker is to get into the harbor while staying distance away from the attacker.)].  
Claim 15
Claim 15 has similar limitations to claim 1, therefore claim 15 is rejected with the same rationale as claim 1.
Claim 17
Claim 17 has similar limitations to claim 1, therefore claim 17 is rejected with the same rationale as claim 1.

Claim 19 
Claim 19 has similar limitations to claim 12, therefore claim 19 is rejected with the same rationale as claim 12.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, G., et al. (2017). “Autonomous Racing with AutoRally Vehicles and Differential Games.” ArXiv.org. [now Williams, in view of  In view of Dooley [US20090081923, now Dooley] in view of  Kang Young Ok [KR 101877767, now Kang], further in view of Kaneko Makoto [KR1020010113825, now Makoto].
Claim 2
Williams, in combination with Dooley and Kang discloses the method of Claim 1.
Kang further teaches adjusting the route information by referring to the mission performance information [see at least Kang Fig. 1, (for implementing a path information providing method for performing a mission according to an exemplary embodiment of the present invention)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley, further with the user mission features of Kang. 
Neither Williams, Dooley or Kang specifically teach 15 a voting mission…or using collective intelligence of 20the plurality of participants.  
Makoto teaches a voting mission…or using collective intelligence of 20the plurality of participants [see at least Makoto Embodiments, ¶ 24 (it can vote), ¶ 57 (the ballot information voted by…) – 58 (voting result is displayed)].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley, by using the user mission features of Kang, and adding the voting mission and collective intelligence taught in Makoto.
Claim 7-8, 16, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Williams, G., et al. (2017). “Autonomous Racing with AutoRally Vehicles and Differential Games.” rXiv.org. [now Williams, in view of  In view of Dooley [US20090081923, now Dooley] in view of  Kang Young Ok [KR 101877767, now Kang], further in view of Lee Eun Yun [KR20150101284 now Yun].
Claim 7
Williams, in combination with Dooley and Kang discloses the method of Claim 1. 
Neither Williams, Dooley or Kang discloses a 4D effect. 
Yun specifically teaches outputting, by a model device, a 4D effect [see at least Yun, Fig. 2, abstract, Embodiments, ¶ 1 – 7 (4D effects unit 30 may include an LED bar 33 to provide the appropriate gaming environment)].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley by including the technology to output a 4D effect. 

Claim 8
Williams, in combination with Dooley and Kang discloses the method of Claim 1.
Dooley further teaches receiving, by a driving terminal, virtual driving state information; and outputting, by an autonomous driving unit connected to the driving terminal, 
 [see at least Dooley, abstract, ¶ 0019, 0020, 0044].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley. 
Neither Williams, Dooley or Kang discloses a 4D effect.
Yun specifically teaches outputting a 4D effect [see at least Yun, Fig. 2, abstract, Embodiments, ¶ 1 – 7 (4D effects unit 30 may include an LED bar 33 to provide the appropriate gaming environment)].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous racing game and autonomous vehicle research of Williams, with the gaming location information and other advanced technology of Dooley by including the technology to output a 4D effect. 
Claim 16
Claim 16 has similar limitations to claim 7, therefore claim 16 is rejected with the same rationale as claim 7.
Claim 18
Claim 18 has similar limitations to claim 8, therefore claim 18 is rejected with the same rationale as claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim Do Hyun  KR20170138752 
The present invention relates to a virtual drones arena providing system and method thereof using an augmented reality, and more particularly, to a virtual drones arena providing system and method thereof using an augmented reality providing various tracks and obstacles through a virtual drones arena 

Kyeong Taek Oh    US20170100671
a competition game operating system and a competition game operating method which support to maintain a balance between teams

Kim Young Real   KR20140046216
the present invention is a two-way broadcast to viewers for multi-channel broadcasting system and method for participation of as, more particularly, it relates to a multi-channel broadcast audience participation system and method that allows for two-way broadcasting is to provide a list of the different broadcast program with a search function to the viewer to participate in the broadcast.

John Solomon Klinger US20130238170
A method for coordinating the paths of multiple autonomous vehicles and a vehicle configured to coordinate its path with the path(s) of other vehicles so as to enhance cooperation between the vehicles. The method also enables the vehicles to perform their respective missions more efficiently. The method is applicable to any system in which multiple autonomous vehicles may need to coordinate their paths with each other.

Arrasvuori et al.   US20090005167
apparatuses for gaming using one or more mobile communication devices and one or more remotely-controllable drones,


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952